                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                             4:13CR3015

       vs.
                                                             ORDER
MATTHEW DAVID FELL,

                    Defendant.


      IT IS ORDERED that:

      (1)    Defendant Fell’s motions (Filing nos. 108 and 110) are denied.

      (2) The defendant is advised that he must submit future motions and/or
documents by mail or electronic case filing. The court will destroy and not take
any further action on the defendant’s future email and/or facsimile transmissions.

       (3) The defendant may register for electronic case filing in the United
States District Court for the District of Nebraska. (Access www.pacer.gov and
select “Register” and then “Non-Attorney Filers.”) See NEGenR 1.3.

      Dated this 6th day of February, 2020.

                                              BY THE COURT:



                                              Richard G. Kopf
                                              Senior United States District Judge
